Turley, J.
delivered the opinion of the court.
This is an indictment against the defendants, for retailing spiritous liquors. The judge of the circuit court quashed the bill, because it was against two jointly, upon the ground, that the offence could not be jointly committed. In this, we think, he was mistaken. In minor offences, aiders and abettors are principals: therefore, if one procure the spirits for the purpose of retailing, and hire another to attend to the bar, as his servant, and he retails, both are guilty. To construe the case otherwise, would be to evade the statute, a fine being the only punishment prescribed for retailing, and irresponsible persons could always be procured, upon whom to cast the burden, while the owner, who could make satisfaction to the law, would escape.
Reverse the judgment, and remand the cause.